Case 1:18-cv-11642-VM-DCF Document 189
                                   184 Filed 11/16/20
                                             11/11/20 Page 1 of 2




                                                                    DF
Case 1:18-cv-11642-VM-DCF Document 189
                                   184 Filed 11/16/20
                                             11/11/20 Page 2 of 2




                                                   11/16/2020




                                  DEBRA FREEMAN
                                  United States Magistrate Judge
